DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Corrected Notice of Allowability
The following Examiner’s Amendment replaces the previous Notice of Allowance dated 2/14/2022 to correct the dependencies of claims 24-26, 28-30, and 32-34. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 4, 2021 has been entered.
Terminal Disclaimer
The terminal disclaimer filed on January 28, 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of Patent 9101391 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
 EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
David Levine on January 21, 2022.
The application has been amended as follows: 
	Claims 1-18 and 20 have been cancelled. 

19. (Currently amended):  A method for delivering matter into the reproductive tract of a female comprising a cervical canal, the method comprising:
retracting a first catheter having a lumen and a distal lumen port, wherein an everting balloon is attached to the first catheter; 
extending the first catheter, wherein extending the first catheter comprises extending at least a length of the everting balloon past the distal lumen port of the first catheter;
sliding a second catheter located in the first catheter, wherein the sliding comprises pulling the second catheter distally through the cervical canal by everting the everting balloon; 

delivering an endoscope held by the second catheter into the reproductive tract of the female, and wherein the delivering comprises increasing the diameter of the cervix; and 
sealing the cervical channel with the everting balloon wherein the sealing comprises occluding the entire cervical channel after the delivering of the endoscope.

21. (New):  The method of claim 19, further comprising delivering a biopsy device.

22. (New):  The method of claim 19, further comprising transporting a reproductive material through the first catheter into the uterine cavity, and wherein sealing the cervical channel comprises occluding the cervical channel with the everting balloon after transporting of the reproductive material.

23. (New): A method for delivering matter into the reproductive tract of a female comprising a cervical canal, the method comprising:

extending the first catheter, wherein extending the first catheter comprises extending at least a length of the everting balloon past the distal lumen port of the first catheter;
sliding a second catheter located in the first catheter, wherein the sliding comprises pulling the 
delivering an endoscope held by the second catheter into the reproductive tract of the female, wherein the delivering comprises increasing the diameter of the cervix; and 
sealing the cervical channel with the everting balloon, wherein the sealing comprises occluding the entire cervical canal with the everting balloon after transporting a biopsy device to the uterine cavity.

24. (New):  The method of claim 23, further comprising delivering a brush.

25. (New):  The method of claim 23, further comprising fluidly sealing a distal lumen port of the second catheter with respect to the uterine cavity.

26. (New):  The method of claim 23, further comprising inflating the everting balloon distal to the distal lumen port.

27. (New): A method for delivering matter into the reproductive tract of a female comprising a cervical canal, the method comprising:
retracting a first catheter having a lumen and a distal lumen port, wherein an everting balloon is attached to the first catheter; 
extending the first catheter, wherein extending the first catheter comprises extending at least a length of the everting balloon past a distal lumen port of the first catheter;
sliding a second catheter located in the first catheter, wherein the sliding comprises pulling the 

sealing the cervical channel with the everting balloon, wherein the sealing comprises occluding the entire cervical channel after the delivering of the biopsy device.

28. (New):  The method of claim 27, further comprising delivering a brush.

29. (New):  The method of claim 27, further comprising fluidly sealing a distal lumen port of the second catheter with respect to the uterine cavity.

30. (New):  The method of claim 27, further comprising inflating the everting balloon distal to the distal lumen port.

31. (New): A method for delivering matter into the reproductive tract of a female comprising a cervical canal, the method comprising:
retracting a first catheter having a lumen and a distal lumen port, wherein an everting balloon is attached to the first catheter; 
extending the first catheter, wherein extending the first catheter comprises extending at least a length of the everting balloon past a distal lumen port of the first catheter;
sliding a second catheter located in the first catheter, wherein the sliding comprises pulling the second catheter distally through the cervical canal by everting the everting balloon; 
transporting a reproductive material through the first catheter into the uterine cavity;
delivering an endoscope held by the second catheter into the reproductive tract of the female, wherein the delivering comprises increasing the diameter of the cervix; and 
sealing the cervical channel with the everting balloon, wherein the sealing comprises occluding the entire cervical channel after the delivering of the endoscope and occluding the cervical channel with the everting balloon after the transporting of the reproductive material.



33. (New): The method of claim 31, further comprising a fallopian tube occluding device, wherein the second catheter is configured to deliver the fallopian tube occluding device.

34. (New): The method of claim 31, further comprising a handle configured to control the eversion of the everting balloon, wherein the handle is configured to control translation of the second catheter.

35. (New): The method of claim 33, further comprising a fallopian tube occluding device, wherein the second catheter is configured to deliver the fallopian tube occluding device.

36. (New): The method of claim 33, further comprising a handle configured to control the eversion of the everting balloon, wherein the handle is configured to control translation of the second catheter.

37. (New): The method of claim 34, further comprising a handle configured to control the eversion of the everting balloon, wherein the handle is configured to control translation of the second catheter

38. (New): The method of claim 36, further comprising a handle configured to control the eversion of the everting balloon, wherein the handle is configured to control translation of the second catheter.

Reasons for Allowance
Claims 19 and 21-38.
The claims have not been rejected over the body of prior art because although Lowery teaches delivering an endoscope through an everting balloon and occluding the cervical canal, the prior art does not specifically disclose that the occluding of the entire cervical canal specifically occurs after transporting a biopsy or endoscope device, since there is no suggestion, motivation, or teaching to modify the method of Hall to include this step only after occluding the canal. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANH TIEU DANG whose telephone number is (571)270-3221. The examiner can normally be reached Monday-Thursday (9am-4pm EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on (571) 272-4695. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/ANH T DANG/Primary Examiner, Art Unit 3771